          CASE 0:20-cr-00193-MJD-ECW Doc. 35 Filed 10/05/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA
                                 No. 20-CR-193(2) (MJD/ECW)


UNITED STATES OF AMERICA,

                       Plaintiff,                            STATEMENT OF FACTS
       vs.                                                   IN SUPPORT OF MOTION TO
                                                             EXTEND MOTION FILING
                                                             DATE
BENJAMIN RYAN TEETER (2),

                       Defendant.


       Pursuant to 18 U.S.C.§ 316l(h)(7)(A), I, the defendant in this case, agree to the following

statement of facts in support of my motion to exclude time under the Speedy Trial Act: My

lawyers have only recently been provided the discovery which is fairly voluminous and they

need more time to review the discovery to determine whether suppression motions or other

pretrial motions need to be filed and to draft those motions. I understand that the defense of my

cases involves complex legal and factual issues and my lawyers need more time to review the

discovery and research these issues.

       The defense requests a continuance of the date to file motions by to and including

November 13, 2020. Based on the above facts, I request that the period of time from now until

that date be excluded from the time in which I would otherwise have to be brought to a trial on

my case. I have discussed this matter with my lawyer. I voluntarily make this request, with full

knowledge of my rights under the Speed Trial Act.


                                             Benjamin Ryan Teeter

       10-05-2020
Dated: ----------
                                             Ian S. Birrell
                                             Attorney for Mr. Teeter
